Title: To Thomas Jefferson from George C. Shattuck, 28 October 1808
From: Shattuck, George C.
To: Jefferson, Thomas


                  
                     Sir, 
                     Massachusetts, Boston, Oct. 28th. 1808.
                  
                  The author of the Boylston Prize Dissertation takes the liberty to send Your Excellency a copy, of which he must beg your acceptance; not that they contain any peculiar merit, which should entitle them to Your Excellency’s high notice, but that they are a humble expression of the great respect their author feels for the man, who has so successfully cultivated physical science, and who has ever patronized those, who have made honest efforts to be useful to others. It would be with much reluctance, that so trifling a work ever presented to Your Excellency, did not the author repose with confidence on the generous magnanimity of him, whom a nation of freemen delighteth to honor.
                  That the calm retreats of philosophy, to which Your Excellency is about retiring, may afford all the solaces necessary to render declining age happy, is the earnest wish of Your Excellency’s Obliged & very Obedient Servant,
                  
                     Geo. C. Shattuck.
                  
               